 Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 1 of 6




                UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

THE STATE OF ALABAMA; ROBERT
ADERHOLT, Representative for Alabama’s
4th Congressional District, in his official and
individual capacities; WILLIAM GREEN;
and CAMARAN WILLIAMS,

                               Plaintiffs,

                       v.                         CIVIL ACTION NO. 3:21-CV-211-RAH-
                                                  ECM-KCN
UNITED STATES DEPARTMENT OF
COMMERCE; GINA RAIMONDO, in her
official capacity as Secretary of Commerce;
UNITED STATES BUREAU OF THE
CENSUS, an agency within the United States
Department of Commerce; and RON
JARMIN, in his official capacity as Acting
Director of the U.S. Census Bureau,

                               Defendants.


     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO INTRODUCE
                       SUPPLEMENTAL EVIDENCE
  Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 2 of 6




       Roughly a month ago, when responding to Plaintiffs’ concerns that differential privacy

would render the redistricting data inaccurate and make compliance with the Voting Rights Act

difficult, Defendants touted their then-unreleased April 2021 demonstration data as proof that—as

the Census Bureau’s Chief Scientist John Abowd put it—“the differential-privacy algorithm,

‘when properly tuned, [would] ensure that redistricters can remain confident in the accuracy of the

population counts and demographic characteristics of the voting districts they draw, despite the

noise in the individual building blocks.” Defs’ Resp. to Pls’ Mot. for Prelim. Inj., Doc. 41 at 18-

19 (quoting Abowd Decl., Doc. 41-1 ¶ 56). Defendants maintained that the new data set would

“employ[] a higher privacy-loss budget, tuned for accuracy, ‘that better approximates the final

privacy-loss budget that will likely be selected for the redistricting data product,’” and would “es-

tablish that differential privacy protections can produce extremely accurate redistricting data.”

Id. at 17 (quoting Abowd Decl., Doc. 41-1 ¶¶ 69, 54). Defendants thus relied on the demonstration

data throughout their brief to respond to Plaintiffs’ claims. See Doc. 41 at 6, 16-19, 26, 62-63, 74;

see also Abowd Decl., Doc. 41-1 at 28-31, 35, 42.

       That was then. Now that the demonstration data have been released to the public, Defend-

ants’ assertions are falsifiable. And now that Plaintiffs seek to submit evidence demonstrating that

the data did not live up to Defendants’ assurances, Defendants claim that Plaintiffs’ rebuttal evi-

dence comes too late, is irrelevant, and should not be admitted. See Defs’ Resp., Doc. 132. The

Court should reject those claims and grant Plaintiffs’ motion to introduce supplemental evidence.

Doc. 129.

       First, Plaintiffs’ request is timely. Defendants argue that Plaintiffs’ motion should be de-

nied because it comes after the Court’s April 26 deadline for submitting supplemental evidence.

Resp., Doc. 132 at 2. Then they state: “In light of the timing of Plaintiffs’ suit, the parties




                                                 1
  Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 3 of 6




necessarily restricted their briefing on Plaintiffs’ preliminary injunction motion to the record that

existed at the time, including the Bureau’s prior releases of demonstration data and declarations

from Plaintiffs’ experts analyzing that earlier data. If Plaintiffs wished to rely on the April data to

support their motion for preliminary relief, they should have waited to file suit until the April data

came out.” Id. at 3.

       But Defendants did not “restrict” their briefing to “prior releases of demonstration data.”

Instead, they relied on the April 2021 demonstration data to defend against Plaintiffs claims, know-

ing that Plaintiffs could not rejoin because Defendants had not released the data to the public.

Defendants’ own actions also explain why Plaintiffs have been forced to seek supplementation

after the April 26 deadline. Defendants did not release the demonstration data until April 28—two

days after the deadline, and just five days before the preliminary injunction hearing. Yet now De-

fendants contend that Plaintiffs are time barred from responding to the very evidence Defendants

relied on, which Defendants did not produce until—if they have it their way—it was too late. “Pure

applesauce.” King v. Burwell, 576 U.S. 473, 507 (2015) (Scalia, J., dissenting).

       Second, Plaintiffs’ proposed supplemental evidence is relevant. For starters, Defendants

thought it relevant to rely on the April 2021 demonstration data to defend against Plaintiffs’ claims,

so rebuttal evidence demonstrating that the data did not solve the problems Plaintiffs complained

of is relevant, too. And the supplemental report is also directly relevant to Plaintiffs’ claims. Con-

tra Resp., Doc. 132 at 3-7. The supplemental report demonstrates that Defendants’ application of

differential privacy and the Top-Down Algorithm is still moving people around in ways that will

alter the count required by 13 U.S.C. § 141(c). See Compl., Doc. 1 ¶¶ 198-202. And, as Plaintiffs

alleged in their Complaint, “[b]ecause the Census Bureau will not report true population numbers,

it will be difficult [for the State] to know whether a district will be a majority-minority district




                                                  2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 4 of 6




when it is drawn,” thus “imped[ing] Alabama’s sovereign interest in drawing representative dis-

tricts that fairly allocate political power.” Id. ¶¶ 141, 143.

        Notably, Defendants rejected this very allegation by relying on the April 2021 demonstra-

tion data. They argued in their response brief that Plaintiffs “have not demonstrated any injury at

all” because “the redistricting data that the Secretary produces will be perfectly suitable for redis-

tricting,” as evidenced by “the latest demonstration data product that will be released by April 30[,

which] is ‘extremely accurate.’” Doc. 41 at 74 (quoting Abowd Decl., Doc. 41-1 ¶¶ 54). At the

very least, then, the supplemental report demonstrating that Defendants’ new dataset has not re-

solved Plaintiffs’ concerns makes the disputed issue of injury-in-fact “more or less probable than

it would be without the evidence.” Fed. R. Evid. 401(a). It should therefore be admitted.

                                           CONCLUSION

        The Court should grant Plaintiffs’ motion to introduce supplemental evidence. See Doc.

129.




                                                   3
 Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 5 of 6




Dated: May 21, 2021                        Respectfully submitted,

STEVE MARSHALL
Attorney General of Alabama

/s/ A. Barrett Bowdre                      /s/ Jason B. Torchinsky
Edmund G. LaCour Jr. (ASB-9182-U81L)       Jason B. Torchinsky*
Solicitor General                          Jonathan P. Lienhard*
                                           Shawn T. Sheehy*
A. Barrett Bowdre (ASB-2087-K29V)          Phillip M. Gordon*
Deputy Solicitor General
                                           HOLTZMAN VOGEL JOSEFIAK
                                           TORCHINSKY, PLLC
James W. Davis (ASB-4063-I58J)
                                           15405 John Marshall Hwy
Winfield J. Sinclair (ASB-1750-S81W)
                                           Haymarket, VA 20169
Brenton M. Smith (ASB-1656-X27G)
                                           (540) 341-8808 (Phone)
Assistant Attorneys General
                                           (540) 341-8809 (Fax)
                                           Jtorchinsky@hvjt.law
STATE OF ALABAMA
                                           Jlienhard@hvjt.law
OFFICE OF THE ATTORNEY GENERAL
                                           Ssheehy@hvjt.law
501 Washington Ave.
                                           Pgordon@hvjt.law
Montgomery, AL 36130
Telephone: (334) 242-7300
                                           *pro hac vice
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
                                           Counsel for Plaintiffs
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for the State of Alabama




                                       4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 133 Filed 05/21/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       This is to certify that on the 21st day of May, 2021, a copy of the foregoing has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will electronically

send a copy of the same to all counsel of record electronically registered with the Clerk.



                                                     s/ A. Barrett Bowdre
                                                     A. Barrett Bowdre
                                                     Counsel for the State of Alabama




                                                 5
